DETAILED ACTION
General Information
In answer to the rejections under 35 U.S.C. 112 (a), 112 (a) and (b), 35 U.S.C. 102 (a) (1) and 35 U.S.C. 103 of December 13, 2021, applicant filed on June 13, 2022, drawings consistent with embodiment 1 filed March 2, 2020 and September 18, 2020.
 In view of this amendment, the rejections under 35 U.S.C. 112 (a) and (b), 35 U.S.C. 102 (a) (1) and 35 U.S.C. 103 are withdrawn. 
Supplemental Response
The amendments to the drawings filed July 7, 2022 are acknowledged. In these amendments, portions of the article are in broken line and by description no longer claimed. See the rejection below. 
Claim Objection
The special description located after the last figure description and before the claim is objected to because it includes information that could easily misconstrued or is obvious. The drawings/photographs are their own best description. 
The first sentence states what is claimed. Everything in solid line (or not in broken line) in the disclosure is considered the claim. It does not have to be stated. The special description is intended as a description of what is not claimed. 
The second sentence describes shading as not part of the claim. This is confusing because the shading (lights and darks) is created in these photographs by light falling on the object. To say that the shadowing or light is not part of the claim means in effect that whatever is being highlighted or shaded is not claimed. Since this is the entire object, the sentence is contradictory and easily misunderstood. 
The last sentence describes the broken lines. Note the rejection below. 
Claim Rejection 
The claim is FINALLY REJECTED under 35 U.S.C. 112(a) as failing to comply with the description requirement. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Below on the next page is an illustration of details (figures 1.5 and 1.7) of the disclosure to show the differences between the original claim next to the replacement figures of July 7, 2022.
The top three images are from the original drawings. The bottom set is from July 7, 2022. Arrows point out the projecting feature. In the new drawings the projecting feature is not claimed. Moreover, in the original disclosure, the surrounding area appears as if it is curved downward. In the disclosure of July 7, 2022 the surrounding area of the protrusion looks flat in the top view. 
The appearance of the canister now claimed could not have been anticipated by the current photographs. The canister has a very economical design structure. There are few details and parts. Every feature is considered a distinctive part of the design in comparison with current and past art or similar arts. The protruding portion and a gradually recessing top plane are  features which distinguish the canister from prior art.  
Given this, changes which alter the appearance of the claim are significant and present the introduction of new matter. 
There is nothing in the original disclosure to anticipate that this design would have the absence of the described features; therefore, the originally-filed disclosure and specification do not support an understanding that applicant was in possession of the design now claimed.
“Adequate description of the invention guards against the inventor’s overreaching by insisting that he recount his invention in such detail that his future claims can be determined to be encompassed within his original creation.”  
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111 (Fed. Cir. 1991)
(‘The [written description] inquiry is simply to determine whether the inventor had possession at the earlier date of what was claimed at the later date’).” 

    PNG
    media_image1.png
    547
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    529
    401
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]






















See In re Owens, 106 USPQ2d 1248 (CAFC 2013).
Therefore, The particular overall appearance of the design now claimed, is considered to be a change in configuration not supported by the original disclosure in the manner required by the first paragraph of 35 USC 112. 
Applicant was not in possession of the design now claimed, as the design now claimed is not recognizable in the original design, to the exclusion of other designs, and as the design now claimed was not explicitly described in the earlier application papers nor was it described in the parent application.
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A response is required in reply to the Office action to avoid abandonment of the application.
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918